DETAILED ACTION

Currently pending claims are 1 – 21.

Response to Arguments

Applicant's arguments with respect to the subject matter of the instant claims have been fully considered but are not persuasive.
As per claim 1, Applicant asserts prior-art(s) does not teach “sending a verification proof and the inference results to the application” (Remarks: Page 8 / 1st Para).  Examiner respectfully disagrees with the following rationale.
(a) Examiner notes according to MPEP 2111 of the broadest and reasonable claim interpretations, applicant’s argument has no merit since the alleged limitation such as “what is the exact content of the verification proof and the inference results,” have not been specifically recited into the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
(b) In light of that, Examiner notes Rouhani-605 teaches a client / application can request an analysis detection engine to extract a digital watermark embedded in a machine leaning model such that the analysis detection engine can determine (b-1) whether the machine leaning model has been compromised (misused) and (b-2) identify the true source of the machine leaning model (Rouhani-605: FIG.6 / E-606 & Para [0052] Line 17 – 20 / Line 5 – 10 and Para [0093]) – As such, the analysis results such as (b-1) / (b-2) in response to the extraction request submitted from the client / application constitutes one type of the responses w.r.t. the typical REQ/RSP (request / response) message exchange (flow) mechanism accordingly (i.e. as a result corresponding to the submitted request) (Rouhani-605: Para [0052] Line 17 – 20 / Line 5 – 10).  Thereby, Applicant's arguments are respectfully traversed.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 21 are rejected under 35 U.S.C.103 as being unpatentable over Rouhani-605 et al. (U.S. Patent 2021/0019605), in view of Rouhani-274 et al. (U.S. Patent 2020/0193274).  

As per claim 1, 8 & 15, Rouhani-605 teaches a computer-implemented method for processing data by a data processing (DP) accelerator, the method comprising: 
receiving an inference request from an application executed by a host (Rouhani-605: FIG.6 / E-606 & Para [0052] Line 17 – 20 / Line 5 – 10 and Para [0093]: a client / application can request an analysis detection engine to extract a digital watermark embedded in a machine leaning model such that the analysis detection engine can determine (a) whether the machine leaning model has been compromised (misused) and (b) identify the true source of the 
extracting a watermark from an artificial intelligence (AI) model having the watermark by a data processing (DP) accelerator (Rouhani-605: Para [0052], Para [0038] / [0042] and Para [0041] Line 1 – 9: extracting a watermark from a machine learning model to identify a misused malicious 3rd-party learning model).
However, Rouhani-605 does not disclose expressly using a data processing (DP) accelerator for a artificial intelligence (AI) model.
Rouhani-274 teaches using a data processing (DP) accelerator for a artificial intelligence (AI) model (Rouhani-274: Figure 1 / E-180 & Para [0001] – [0002]: providing a data processing (DP) accelerator for a artificial intelligence (AI) model to effectively perform fearture extraction in real-time and reducing the computation complexity when applying / executing a machine learning model).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of using a data processing (DP) accelerator for a artificial intelligence (AI) model because Rouhani-274 teaches to alternatively, securely and effectively provide a data processing (DP) accelerator for a artificial intelligence (AI) model to effectively perform fearture extraction in real-time and reducing the computation complexity when applying / executing a machine learning model (see above) within the Rouhani-605’s system of extracting a watermark from a machine learning model to identify a misused malicious 3rd-party learning model (see above). 
verifying the extracted watermark based on a policy (Rouhani-605: see above and Para [0081] and Para [0041] Line 1 – 9: based on a plurality of requirements of security policies to avoid being misused by a malicious 3rd-party learning model to satisfy that the extracted watermark is reliable (Para [0081])); 
applying the Al model having the watermark to a set of inference inputs to generate inference results (Rouhani-605: see above & Para [0041] – [0042] and Para [0044]: using a set of inference inputs as the training data to generate the corresponding output results associated with a plurality layers (one or more layers) of the machine learning model for, at least, verification purpose so as to generate an inference result associated with (e.g.) a classification task (Para [0044])); and 
sending a verification proof and the inference results to the application (see above & Para [0052] Line 17 – 20 / Line 5 – 10 and Para [0093]: the analysis results (see above) such as determining (a) whether the machine leaning model has been compromised (misused) and (b) identify the true source of the machine leaning model in response to an extraction request submitted from the client / application (see above) constitutes one type of the responses w.r.t. a typical REQ/RSP (request / response) message exchange (flow) mechanism accordingly  (i.e. as a result corresponding to the submitted request)).  

As per claim 2, 9 and 16, Rouhani-605 teaches wherein the inference results are generated after the extracted watermark is verified successfully based on the policy (Rouhani-605: see above & Para [0041] – [0042], Para [0044] and Para [0081]: the inference results are generated as a trusted (or validated) report upon a successful proof of the source of the learning model is not from a malicious 3rd-party based on the security requirement (policy) to satisfy that the extracted watermark is truely reliable (Para [0081])). 

As per claim(s) 3, 10 and 17, the claims contain(s) similar limitations to claim(s) 1 and thus is/are rejected with the same rationale.

As per claim 4, 7, 11, 14, 18 and 21, Rouhani-605 teaches wherein the policy includes a criterion that a signature for the Al model having the watermark is successfully verified (Rouhani-605: see above & Para [0041] Line 1 – 9: (e.g.) a signature).

As per claim 5 – 6, 12 – 13 and 19 – 20, Rouhani-605 teaches wherein a different policy is applied to a different type of watermark algorithm (Rouhani-605: see above & Para [0081]: applying different types of requirements for satisfying different accuracy (e.g. minimum false alarm) and resolutions that also constitutes different versions of watermark algorithms).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788. The examiner can normally be reached Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2324 – 2022
---------------------------------------------------